Citation Nr: 1446254	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee and left leg disability, to include as secondary to the service-connected left ankle sprain with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to May 1955.

This appeal to the Board of Veterans' Appeals (BVA) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board remanded the case for additional notice and development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As there has not been substantial compliance with regard to the VA examination and opinions, the matter must be remanded for further development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, the January 2014 VA examiner noted a diagnosis of right knee strain and offered a history relative to the right knee with the Veteran denying left knee problems.  However, the opinion and rationale clearly refer to the left knee.  Clarification is needed to ensure the correct knee was the focus of the examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the January 2014 VA examiner for clarification.  The diagnosis of knee strain and history reported on the January 2014 refers to the right knee, when the examination was supposed to be of the left knee.  The physician must state whether the reference to the right knee was in error.  If not in error or if the physician is unsure whether or not an error occurred, schedule the Veteran for another orthopedic VA examination.

The claims file and a copy of this remand must be made available to the examiner for review, which must be noted in the report.

A complete history of the left knee/leg disorder must be taken from the Veteran.  All necessary test or studies must be arranged and all pertinent findings reported in detail.

The examiner should then address the following:

a) Identify all current left knee and leg disorders, to include a shortened left leg, left knee strain, etc.

b) Is it at least as likely as not (50 percent or greater probability) that any current left knee and/or leg disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

c) Is it at least as likely as not (50 percent or greater probability) that any current left knee and/or left leg disorder was caused by the Veteran's service-connected left ankle sprain with osteoarthritis to include any altered gait associated therewith?

d) Is it at least as likely as not (50 percent or greater probability) that any current left knee and/or left leg disorder was aggravated by (i.e. permanently worsened by) the Veteran's service-connected left ankle sprain with osteoarthritis to include any altered gait associated therewith?

The examiner must provide a complete rationale for all requested opinions.  If an opinion cannot be offered without speculation , then the reason why must be stated.

2.  Following completion of the foregoing review the claims folder and ensure that all of the foregoing development has been conducted and completed in full In particular determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action 38 C F R § 4 2 (2013).

3.  After the requested development has been completed readjudicate the merits of the Veteran's claim for service connection for a left knee and leg disability based on all the evidence of record including any additional information and further development obtained as a result of this remand  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

